Citation Nr: 0408150	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a urinary disorder as 
secondary to service-connected shrapnel wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel






INTRODUCTION

The appellant is a veteran who had active service from May 
1949 to February 1950 and from November 1950 to November 
1953.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran requested a personal hearing before a Veterans 
Law Judge at the RO (Travel Board) on his substantive appeal 
received by the RO in April 2003.  This request has not been 
acknowledged by the RO.  In a subsequent statement received 
by the veteran's representative in February 2004, it was 
indicated that the veteran may wish to appear for a 
videoconference hearing before the Board.  Because Travel 
Board and videoconference hearings are scheduled by the RO, 
this case is REMANDED to the RO for the following:

The veteran should be scheduled for a 
Travel Board hearing or, in the 
alternative, a videoconference hearing 
before a Veterans Law Judge.  When the 
hearing is accomplished, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




